Citation Nr: 1300462	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  10-48 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	American Defenders of Bataan and Corregidor, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and R.G.

ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The appellant contends that he served in the Philippine Commonwealth Army, to include recognized guerrilla service, in the service of the United States Armed Forces, from April 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In April 2012, the appellant testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file, which shows that the appellant opted to proceed without his representative.  Hearing Transcript at 2.  The appellant also waived his right to have additional National Personnel Records Center (NPRC) certification considered by the agency of original jurisdiction.  Id. at 14-15; see also 38 C.F.R. §§ 20.800, 20.1304(c) (2012). 
 
At the beginning of the appeal, the Veteran was represented by Rodolfo M. Soriano, Jr., attorney at law.  In a January 2011 Form 21-22, the Veteran appointed the American Defenders of Bataan and Corregidor as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks a one-time payment from the FVEC Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002.

Section 1002(d) provides that a person is eligible for the payment if he or she had qualifying service, defined as service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces; and was discharged or released from service under conditions other than dishonorable.

In order to be eligible for benefits administered by the VA, the evidence must establish that the individual seeking benefits is a veteran.  The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD-214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  See 38 C.F.R. § 3.203(a) (2012).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a), VA is required to request verification of service from the service department.  38 C.F.R. § 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a prerogative of the service department, and the VA has no authority to amend or change their decision.  Findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

VA has attempted to verify the appellant's service with the NPRC multiple times and has received negative responses in April 1998, March 1999, February 2010, and September 2011 based upon the appellant's reports of service from February 1945 to October 1945.  

During the April 2012 Board hearing, the appellant stated that he entered military service in April 1943 and that he was transferred to service with the United States military in February 1945.  Based on the new reported entrance date, a follow-up request was sent to the NPRC and a negative response was received in October 2012.  However, the follow-up request listed February 14, 1945, as the date entered into the military, rather than the new date provided during the hearing.  While the request indicated that recertification was necessary based upon a variation in service dates, it is unclear which date was verified.  

In Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), the Federal Circuit addressed the issue of when VA's duty to assist required it to re-attempt verification of Philippine military service when new information was provided after an earlier adverse determination.  The Federal Circuit held that, generally, after a service department has failed to verify service, new evidence relating to a claimant's service requires VA to again request verification.  Id. at 1381.

Here, the appellant submitted new identifying evidence during the April 2012 hearing.  Specifically, he testified concerning service from April 14, 1943 to October 3, 1945.  It is unclear whether the new entrance date of April 14, 1943 has been submitted to the NPRC in conjunction with a request for verification of the appellant's service.  Thus, another request for verification of service from the NPRC should be submitted.  See id. at 1381-82.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the NPRC and make a new request for verification of the appellant's service.  The evidence to be submitted to the NPRC should include the appellant's testimony that he served from April 14, 1943 to October 3, 1945.  

2.  After receipt of NPRC's reply, and following any other indicated development, readjudicate the issue of whether the appellant has legal entitlement to a one-time payment from the FVEC Fund.  If the claim remains denied, a supplemental statement of the case should be provided to the appellant and his representative.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



